Exhibit 10.1

EXECUTION VERSION

LIMITED GUARANTEE

THIS LIMITED GUARANTEE, dated as of May 1, 2012 (this “Limited Guarantee”), is
made by Wolverine World Wide, Inc., a Delaware corporation (the “Guarantor”), in
favor of Collective Brands, Inc., a Delaware corporation (the “Company”).
Reference is hereby made to that certain Agreement and Plan of Merger, dated on
or about the date hereof (as the same may be amended, modified or restated in
accordance with the terms thereof, the “Merger Agreement”), by and among the
Company, WBG-PSS Holdings LLC, a Delaware limited liability company (“Parent”),
WBG-PSS Merger Sub Inc., a Delaware corporation and a wholly owned subsidiary of
Parent (“Merger Sub”), and the Guarantor. Capitalized terms used herein but not
otherwise defined shall have the meanings ascribed to them in the Merger
Agreement.

1. Limited Guarantee.

(a) The Guarantor hereby irrevocably and unconditionally guarantees to the
Company the due and punctual payment by Parent to the Company of the Applicable
Percentage of the Parent Termination Fee on the terms and subject to the
conditions set forth in Section 8.5(c) of the Merger Agreement (the “Parent
Termination Fee Obligations”) and the Applicable Percentage of any expense
reimbursement and indemnification obligations of Parent and Merger Sub to the
Company pursuant to Sections 6.14 and 6.19 of the Merger Agreement, the first
sentence of Section 8.5(e) of the Merger Agreement and Section 8.5(c) of the
Merger Agreement (the “Expense Obligations,” and, together with the Parent
Termination Fee Obligations, the “Guaranteed Obligations”); provided that the
Company and the Guarantor agree that the maximum aggregate liability of the
Guarantor hereunder shall not exceed an aggregate amount equal to (a) the
Applicable Percentage of the Expense Obligations, less (b) the Applicable
Percentage of the amount of any Expense Obligations actually previously
satisfied by Parent or Merger Sub (such aggregate amount, the “Maximum Amount”),
and that the Guarantor shall in no event be required to pay more than the
Maximum Amount pursuant to this Limited Guarantee. “Applicable Percentage” means
67.2614%.

(b) If Parent and Merger Sub fail or refuse to pay any of the Guaranteed
Obligations, the Guarantor shall immediately pay, or cause to be paid, such
amounts free and clear of any deduction, offset, defense, claim or counterclaim
of any kind. All payments hereunder shall be made in lawful money of the United
States in immediately available funds. Except in each case as provided in
Section 2(c) below, the Guarantor’s obligations under this Limited Guarantee are
in no way conditioned upon any requirement that the Company proceed or otherwise
attempt to collect first or at any time or in any manner against Parent or
Merger Sub or any other Person interested in the transaction contemplated by the
Merger Agreement before proceeding or otherwise attempting to collect against
Guarantor hereunder, or otherwise exhaust any or all of the Company’s rights
against Parent, Merger Sub or any other Person now or hereafter liable for any
of the Guaranteed Obligations. In furtherance of the foregoing and except in
each case as provided in Section 2(c) below, Guarantor acknowledges and agrees
that (a) the Company may, in its sole discretion, bring and prosecute a separate
action or actions against Guarantor in respect of the payment and performance of
the Guaranteed Obligations (subject to the Maximum Amount), regardless of
whether an action is brought against Parent or Merger Sub or whether Parent or
Merger Sub is joined in any such action or actions, and (b) the Company shall
not be obligated to file any claim relating to the Guaranteed Obligations in the
event that Parent or Merger Sub becomes subject to a bankruptcy, reorganization
or similar proceeding, and the failure of the Company to so file shall not
affect Guarantor’s obligations hereunder. In the event that any payment
hereunder is rescinded or must otherwise be returned for any reason whatsoever,
Guarantor shall remain liable hereunder as if such payment had not been made.



--------------------------------------------------------------------------------

2. Terms of Limited Guarantee.

(a) This Limited Guarantee is one of payment and performance, not collection,
and a separate action or actions may be brought and prosecuted against the
Guarantor to enforce this Limited Guarantee, irrespective of whether any action
is brought against Parent or Merger Sub or any other Person, or whether Parent
or Merger Sub or any other Person are joined in any such action or actions.
Guarantor agrees that the Company may, at any time and from time to time,
without notice to or further consent of Guarantor, extend the time of payment or
performance of any of the Guaranteed Obligations, without in any way impairing
or affecting Guarantor’s obligations under this Limited Guarantee or affecting
the validity or enforceability of this Limited Guarantee.

(b) The liability of the Guarantor under this Limited Guarantee shall, to the
fullest extent permitted under applicable Law, be absolute, unconditional,
irrevocable and continuing irrespective of:

(i) the value, genuineness, regularity, illegality or enforceability of the
Merger Agreement, the Financing Commitments or any other agreement or instrument
referred to herein (other than in the case of defenses to the payment of the
Guaranteed Obligations that are available to Parent or Merger Sub under the
Merger Agreement;

(ii) any change in the corporate existence, structure or ownership of Parent or
Merger Sub or any other Person now or hereafter liable with respect to the
Guaranteed Obligations or otherwise interested in the transactions contemplated
by the Merger Agreement or any Financing Commitments (including any Other
Guarantor), or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting Parent, Merger Sub or any other Person now or hereafter
liable with respect to the Guaranteed Obligations or otherwise interested in the
transactions contemplated by the Merger Agreement or any other Financing
Commitments (including any other Guarantor);

(iii) change in the manner, place or terms of payment or performance, or any
change or extension of the time of payment or performance of, renewal or
alteration of, any Guaranteed Obligation, any escrow arrangement or other
security therefor, any liability incurred directly or indirectly in respect
thereof, or any amendment or waiver of or any consent to any departure from the
terms of the Merger Agreement, any Financing Commitment, any other limited
guarantee that may be agreed to by Parent or Merger Sub and any Other Guarantor
or any documents entered into in connection therewith;

 

2



--------------------------------------------------------------------------------

(iv) the existence of any claim, set-off or other right that the Guarantor may
have at any time against Parent, Merger Sub or the Company, whether in
connection with any Guaranteed Obligation or otherwise;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of the Guarantor or otherwise operate as a discharge of the
Guarantor as a matter of law or equity (other than payment of the Guaranteed
Obligations); provided that, Guarantor shall be permitted to assert as a defense
to, or release or discharge of, the payment of the Guaranteed Obligations, any
claim, set-off, deduction, defense or release that are available to Parent of
Merger Sub under the Merger Agreement;

(vi) subject to the termination of this Limited Guarantee pursuant to Section 6
below and except as provided in Section 2(c) below, the failure or delay on the
part of the Company to assert any claim or demand or to enforce any right,
remedy or power against Parent, Merger Sub or any other Person now or hereafter
liable with respect to the Guaranteed Obligations or otherwise interested in the
transactions contemplated by the Merger Agreement or any Financing Commitments;

(vii) the addition, substitution or release of any entity or other Person now or
hereafter liable with respect to the Guaranteed Obligations or otherwise
interested in the transactions contemplated by the Merger Agreement or any
Financing Commitments (including any Other Guarantor);

(viii) the adequacy of any means the Company may have of obtaining payment or
performance in respect of the Guaranteed Obligations; or

(ix) any discharge of Guarantor as a matter of applicable Law or equity (other
than a discharge of Guarantor with respect to the Guaranteed Obligations as a
result of payment of the Guaranteed Obligations in accordance with their terms).

(c) The Guarantor hereby waives any and all notice of the creation, renewal,
extension or accrual of any of the Guaranteed Obligations and notice of or proof
of reliance by the Company upon this Limited Guarantee or any Guaranteed
Obligation hereunder or acceptance of this Limited Guarantee or any Guaranteed
Obligation hereunder. Without expanding the obligations of the Guarantor
hereunder, the Guaranteed Obligations shall conclusively be deemed to have been
created, contracted or incurred in reliance upon this Limited Guarantee, and all
dealings between Parent, Merger Sub or the Guarantor, on the one hand, and the
Company, on the other, shall likewise be conclusively presumed to have been had
or consummated in reliance upon this Limited Guarantee. The Guarantor
acknowledges that it will receive substantial direct and indirect benefits from
the transactions contemplated by the Merger Agreement and that the waivers set
forth in this Limited Guarantee are knowingly made in contemplation of such
benefits and after seeking the advice of counsel. Any enforcement of, or pursuit
of remedies under, this Limited Guarantee shall only be made if the Company is
also taking such actions as are commercially reasonable to enforce or seek
remedies under each of that certain Limited Guarantee delivered by Blum
Strategic Partners IV, L.P. in favor of the Company (the “Blum Limited
Guarantee”) and that certain Limited Guarantee delivered by Golden Gate Capital
Opportunity Fund, L.P. in favor of the Company (the “Golden Gate Limited
Guarantee”), to the extent the guarantors thereunder then have outstanding
payment or performance obligations thereunder.

 

3



--------------------------------------------------------------------------------

(d) For the avoidance of doubt, the Company shall not be obligated to file any
claim relating to any Guaranteed Obligation in the event that Parent or Merger
Sub becomes subject to a bankruptcy, reorganization or similar proceeding, and
the failure of the Company to so file any claim shall not affect the Guarantor’s
obligations hereunder. In the event that any payment to the Company in respect
of any Guaranteed Obligation hereunder is rescinded or must otherwise be
returned for any reason whatsoever, the Guarantor shall remain liable hereunder
with respect to the Guaranteed Obligation as if such payment had not been made.

(e) Guarantor hereby covenants and agrees that it shall not directly or
indirectly institute any proceeding asserting or assert as a defense in any
proceeding, and shall cause its respective Affiliates not to directly or
indirectly institute any proceeding asserting or assert as a defense in any
proceeding, (i) that (x) the Company has an adequate remedy at law or (y) an
award of specific performance is not an appropriate remedy for any reason at law
or equity or (ii) the illegality, invalidity or unenforceability in accordance
with its terms of this Limited Guarantee. The Guarantor agrees to pay on demand
all reasonable out-of-pocket expenses (including reasonable fees of counsel)
incurred by the Company in connection with the enforcement of its rights
hereunder if the Company prevails in such litigation or proceeding.

3. Waiver of Acceptance, Presentment, etc. The Guarantor hereby expressly waives
any and all rights or defenses arising by reason of any Law which would
otherwise require any election of remedies by the Company. The Guarantor waives
promptness, diligence, notice of the acceptance of this Limited Guarantee and of
any Guaranteed Obligations, presentment, demand for payment, notice of
non-performance, default, dishonor and protest, notice of the incurrence of any
Guaranteed Obligations and all other notices of any kind (other than notices to
be provided in accordance with Section 12 hereof or Section 9.6 of the Merger
Agreement), all defenses which may be available by virtue of any valuation,
stay, moratorium Law or other similar Law now or hereafter in effect, any right
to require the marshalling of assets of Parent or any other Person interested in
the transactions contemplated by the Merger Agreement or any Financing
Commitment (including any other Guarantor), and all suretyship defenses
generally.

4. Sole Remedy.

(a) The Guarantor shall not have any obligation or liability to any Person
relating to, arising out of or in connection with this Limited Guarantee other
than as expressly set forth herein. The Company further agrees that it has no
right of recovery against, and no personal liability shall attach to, any
former, current or future, direct or indirect director, officer, employee, agent
or affiliates of the Guarantor, Parent or Merger Sub, any former, current or
future, direct or indirect holder of any equity interests or securities of the
Guarantor, Parent or Merger Sub (whether such holder is a limited or general
partner, member, stockholder or otherwise), any former, current or future
assignee of the Guarantor, Parent or Merger Sub or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder, affiliate, controlling person, representative or assignee of any of
the foregoing, through Parent or Merger Sub or otherwise, whether by or through
attempted piercing of the corporate veil, by or through a claim by or on behalf
of Parent or Merger Sub against the stockholders or affiliates of the Guarantor,
Parent or Merger Sub or otherwise in respect of any liabilities or obligations
relating to, arising out of or in connection with, the Merger Agreement and the
transactions contemplated thereby, except for the Company’s rights against the
Guarantor, its successors or permitted assigns under, or in connection with,
this Limited Guarantee, the Confidentiality Agreement or the transactions
contemplated hereby or thereby, the Company’s third party beneficiary rights
under the Carveout Transaction Agreement and the transactions contemplated
thereby, and against Parent or Merger Sub or their respective successors and
assigns under, or in connection with, the Confidentiality Agreement or the
Merger Agreement or the transactions contemplated thereby. In the event the
Guarantor (i) consolidates with or merges with any other Person and is not the
continuing or surviving entity of such consolidation or merger or (ii) transfers
or conveys all or a substantial portion of its properties and other assets to
any Person such that the sum of the Guarantor’s remaining net assets plus
uncalled capital is less than the Maximum Amount (less amounts paid under this
Limited Guarantee prior to such event), then, and in each such case, the Company
may seek recourse, whether by the enforcement of any judgment or assessment or
by any legal or equitable proceeding or by virtue of any applicable Law, against
such continuing or surviving entity or such Person (in either case, a “Successor
Entity”), as the case may be, but only to the extent of the liability of such
Guarantor hereunder.

 

4



--------------------------------------------------------------------------------

(b) The Company hereby covenants and agrees that it shall not institute, and
shall cause its respective affiliates not to institute, any proceeding or bring
any other claim arising under, or in connection with, the Merger Agreement, this
Limited Guarantee, the Carveout Transaction Agreement or, in each case, the
transactions contemplated thereby, against the Guarantor or any of its
affiliates except for (i) claims by the Company against the Guarantor, its
successors or permitted assigns (including any Successor Entity) under and in
accordance with this Limited Guarantee, (ii) claims by the Company against
Parent or Merger Sub or their respective successors or assigns under and in
accordance with the Merger Agreement or the Confidentiality Agreement and
(iii) to the extent (but only to the extent) the Company is expressly entitled
under the Carveout Transaction Agreement or the Merger Agreement to enforce or
cause Parent to enforce the Carveout Transaction Agreement in accordance with
the terms thereof, claims by the Company against the Guarantor seeking to
enforce the Carveout Transaction Agreement or against Parent seeking to cause
Parent to enforce the Carveout Transaction Agreement in accordance with its
terms, and the Company hereby, on behalf of itself and its affiliates, waives
any and all claims arising under, or in connection with, the Merger Agreement,
this Limited Guarantee, the Carveout Transaction Agreement or, in each case, the
transactions contemplated thereby against the Guarantor or any of its affiliates
and releases such Persons from such claims, in each case, except for claims
expressly described in the preceding clauses (i), (ii) and (iii). Nothing set
forth in this Limited Guarantee shall affect or be construed to affect any
liability of Parent or Merger Sub to the Company.

5. Subrogation. The Guarantor will not exercise against Parent, Merger Sub or
any other Person now or hereafter liable with respect to the Guaranteed
Obligations (including any Other Guarantor) any rights of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Company against Parent, Merger Sub or
any other Person now or hereafter liable with respect to the Guaranteed
Obligations (including any Other Guarantor), whether arising by contract or
operation of Law (including, without limitation, any such right arising under
bankruptcy or insolvency Laws) or otherwise, including the right to take or
receive from Parent, Merger Sub or any other Person now or hereafter liable with
respect to the Guaranteed Obligations (including any Other Guarantor), directly
or indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, by reason of any
payment by it pursuant to the provisions of Section 1 hereof unless and until
the Guaranteed Obligations have been paid in full. If any amount shall be paid
to Guarantor in violation of the immediately preceding sentence at any time
prior to the payment in full in immediately available funds of all amounts
payable under this Limited Guarantee or any guarantee provided by any Other
Guarantor, such amount shall be received and held in trust for the benefit of
the Company, shall be segregated from other property and funds of Guarantor and
shall forthwith be promptly paid or delivered to the Company in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to all amounts payable by Guarantor under this Limited Guarantee.

 

5



--------------------------------------------------------------------------------

6. Termination. This Limited Guarantee shall terminate upon, and the Guarantor
shall not have any further liability or obligation under this Limited Guarantee
from and after, the earliest to occur of any of the following: (a) the Effective
Time; (b) with respect to the Parent Termination Fee Obligations only, (i) the
valid termination of the Merger Agreement in accordance with its terms where the
Parent Termination Fee does not become payable and (ii) the six-month
anniversary after the date of termination of the Merger Agreement in accordance
with its terms in circumstances where the Parent Termination Fee becomes payable
unless, in the case of this clause (b)(ii), the Company has made a claim in
respect of the Parent Termination Fee Obligation pursuant to this Limited
Guarantee prior to the otherwise applicable termination date, in which case this
Limited Guarantee shall continue in full force and effect with respect to the
Parent Termination Fee Obligations until such claim is finally satisfied or
otherwise resolved by agreement of the parties hereto or a final, non-appealable
judgment of a Governmental Entity of competent jurisdiction; (c) with respect to
the Expense Obligations only, the six-month anniversary after the date of
termination of the Merger Agreement in accordance with its terms unless, in the
case of this clause (c), the Company has made a claim in respect of the Expense
Obligation pursuant to this Limited Guarantee prior to the otherwise applicable
termination date, in which case this Limited Guarantee shall continue in full
force and effect with respect to the Expense Obligations until such claim is
finally satisfied or otherwise resolved by agreement of the parties hereto or a
final, non-appealable judgment of a Governmental Entity of competent
jurisdiction.

7. Continuing Guarantee. Unless terminated pursuant to the provisions of
Section 6 hereof, this Limited Guarantee is a continuing one and shall remain in
full force and effect until the indefeasible payment and satisfaction in full of
the Guaranteed Obligations, shall be binding upon the Guarantor hereunder, its
successors and permitted assigns (including any Successor Entity), and shall
inure to the benefit of, and be enforceable by, the Company and its permitted
successors, transferees and assigns. All obligations to which this Limited
Guarantee applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon.

8. Entire Agreement. This Limited Guarantee, the Merger Agreement, the Carveout
Transaction Agreement (to the extent the Company is a third party beneficiary
thereof), the Confidentiality Agreements, the Blum Limited Guarantee and the
Golden Gate Limited Guarantee constitute the entire agreement and supersede all
prior agreements and understandings, both written and oral, between the parties
hereto with respect to the subject matter hereof. This Limited Guarantee is not
intended to and shall not confer upon any Person other than the parties hereto
any rights or remedies.

9. Amendment; Waivers, etc. No amendment, modification or discharge of this
Limited Guarantee, and no waiver hereunder, shall be valid or binding unless set
forth in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time. The waiver by any of the parties
hereto of a breach of or a default under any of the provisions of this Limited
Guarantee or a failure to or delay in exercising any right or privilege
hereunder, shall not be construed as a waiver of any other breach or default of
a similar nature, or as a waiver of any of such provisions, rights or privileges
hereunder. The rights and remedies herein provided are cumulative and none is
exclusive of any other, or of any rights or remedies that any party may
otherwise have at Law or in equity.

 

6



--------------------------------------------------------------------------------

10. No Third Party Beneficiaries. Subject to Section 4 hereof, the parties
hereby agree that their respective representations, warranties and covenants set
forth herein are solely for the benefit of the other parties hereto, in
accordance with and subject to the terms of this Limited Guarantee, and this
Limited Guarantee is not intended to, and does not, confer upon any person other
than the parties hereto and any Guarantor affiliate any rights or remedies
hereunder, including the right to rely upon the representations and warranties
set forth herein.

11. Counterparts. This Limited Guarantee may be executed by facsimile or other
means of electronic transmission and in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.

12. Notices. Any notices or other communications required or permitted under, or
otherwise given in connection with this Limited Guarantee, shall be in writing
and shall be deemed to have been duly given (a) when delivered, if delivered in
person, (b) upon confirmation of receipt, when transmitted by facsimile
transmission or by electronic mail (but only if followed by transmittal by
national overnight courier or for hand delivery on the next Business Day),
(c) on receipt, after dispatch by registered or certified mail, postage prepaid,
or (d) on the next Business Day, if transmitted by national overnight courier,
addressed in each case as follows:

 

  (a) if to the Company,

Collective Brands, Inc.

3231 Southeast Sixth Avenue

Topeka, KS 66608-2208

Attention: General Counsel

Facsimile: 785-368-7577

Email: michael.massey@collectivebrands.com

with a copy (which shall not constitute notice) to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention: Francis J. Aquila

  Audra D. Cohen

Facsimile: (212) 558-3588

 

7



--------------------------------------------------------------------------------

if to the Guarantor,

Wolverine World Wide, Inc.

9341 Courtland Drive, NE

Rockford, Michigan 49351

Attention: Donald T. Grimes

Facsimile: (616) 866-5715

with a copy (which shall not constitute notice) to:

Barnes & Thornburg LLP

171 Monroe Avenue, NW

Grand Rapids, Michigan 49503

Attention: Tracy T. Larsen

Facsimile: (616) 742-3999

13. Governing Law. THIS LIMITED GUARANTEE SHALL BE DEEMED TO BE MADE IN AND IN
ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE
WITH THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF TO THE EXTENT THAT SUCH PRINCIPLES WOULD DIRECT A MATTER TO
ANOTHER JURISDICTION.

14. Consent to Jurisdiction, etc. The parties hereby irrevocably submit to the
exclusive personal jurisdiction of the Court of Chancery of the State of
Delaware, or to the extent such court does not have subject matter jurisdiction,
the United States District Court for the District of Delaware (the “Chosen
Courts”) solely in respect of the interpretation and enforcement of the
provisions of this Limited Guarantee and of the documents referred to in this
Limited Guarantee, and in respect of the transactions contemplated hereby, and
hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that it is not subject thereto or that such action, suit or proceeding may not
be brought or is not maintainable in the Chosen Courts or that the Chosen Courts
are an inconvenient forum or that the venue thereof may not be appropriate, or
that this Limited Guarantee or any such document may not be enforced in or by
such Chosen Courts, and the parties hereto irrevocably agree that all claims
relating to such action, suit or proceeding shall be heard and determined in the
Chosen Courts. The parties hereby consent to and grant any such Chosen Court
jurisdiction over the person of such parties and, to the extent permitted by
Law, over the subject matter of such dispute and agree that mailing of process
or other papers in connection with any such action, suit or proceeding in the
manner provided in Section 13 hereof or in such other manner as may be permitted
by law shall be valid, effective and sufficient service thereof.

15. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS LIMITED GUARANTEE IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS LIMITED GUARANTEE, THE CARVEOUT TRANSACTION
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (a) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF SUCH ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE
FOREGOING WAIVER, (b) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER, (c) EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND (d) EACH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS LIMITED GUARANTEE BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 15.

 

8



--------------------------------------------------------------------------------

16. Representations and Warranties. The Guarantor hereby represents and warrants
to the Company that:

(a) it is a legal entity duly organized, validly existing and in good standing
under the Laws of the jurisdiction of its organization and has all requisite
power and authority to execute, deliver and perform this Limited Guarantee;

(b) the execution, delivery and performance of this Limited Guarantee by it has
been duly and validly authorized and approved by all necessary limited
partnership action by it and all consents, approvals, authorizations, permits
of, filings with and notifications to, any Governmental Entity necessary for the
due execution, delivery and performance of this Limited Guarantee by Guarantor
have been obtained or made and all conditions thereof have been duly complied
with, and no other action by, and no notice to or filing with, any Governmental
Entity is required in connection with the execution, delivery or performance of
this Limited Guarantee;

(c) this Limited Guarantee has been duly and validly executed and delivered by
it and constitutes a valid and legally binding obligation of it, enforceable
against it in accordance with the terms of this Limited Guarantee;

(d) the unfunded capital commitments necessary for it to fulfill its obligations
under this Limited Guarantee shall be available to it when due for so long as
this Limited Guarantee shall remain in effect in accordance with Section 7
hereof; and

(e) the execution, delivery and performance by the Guarantor of this Limited
Guarantee do not and will not (i) violate the organizational documents of the
Guarantor, (ii) violate any Law or Order applicable to the Guarantor or
(iii) result in any violation of, or default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation, any contract to which the Guarantor is a party,
in any case, for which the violation, default or right would be reasonably
likely to prevent or materially impede, interfere with, hinder or delay the
consummation by the Guarantor of the transactions contemplated by this Limited
Guarantee on a timely basis.

 

9



--------------------------------------------------------------------------------

17. Specific Performance. The parties hereto acknowledge and agree that
irreparable damage for which monetary damages, even if available, would not be
an adequate remedy, would occur in the event that Guarantor does not perform any
provision of this Limited Guarantee in accordance with its specified terms or
otherwise breaches its terms and further agree that the Company shall be
entitled to an injunction, specific performance and other equitable relief to
prevent breaches of this Limited Guarantee and to enforce specifically the terms
and provisions hereof, this being in addition to any other remedy to which it is
entitled at law or in equity, and that the Company shall not be required to
provide any bond or other security in connection with any such order or
injunction.

18. No Waiver; Cumulative Rights. No single or partial exercise by the Company
of any right, remedy or power hereunder shall preclude any other or future
exercise of any right, remedy or power hereunder. Each and every right, remedy
and power hereby granted to the Company or allowed it by Law or other agreement
shall be cumulative and not exclusive of any other, and may be exercised by the
Company at any time or from time to time.

19. No Assignment. Neither the Guarantor nor the Company may assign any of its
rights nor delegate any of its obligations under this Limited Guarantee, by
operation of Law or otherwise. Any purported assignment of this commitment in
contravention of this Section 19 shall be void.

20. Severability. If any provision, including any phrase, sentence, clause,
section or subsection, of this Limited Guarantee is invalid, inoperative or
unenforceable for any reason, such circumstances shall not have the effect of
rendering such provisions in question invalid, inoperative or unenforceable in
any other case or circumstance, or of rendering any other provision herein
contained invalid, inoperative, or unenforceable to any extent whatsoever and a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision; provided, that this Limited Guarantee may
not be enforced without giving effect to the limitation of the amount payable
hereunder to the Maximum Amount provided in Section 1 hereof and to the
provisions of Section 4 and Section 6. No party shall assert, and each party
shall cause its respective affiliates not to assert, that this Limited Guarantee
or any part hereof is invalid, illegal or unenforceable.

21. Headings. The headings contained in this Limited Guarantee are for
convenience purposes only and will not in any way affect the meaning or
interpretation hereof.

22. Relationship of the Parties; Several Liability. Each party acknowledges and
agrees that (a) this Limited Guarantee is not intended to, and does not, create
any agency, partnership, fiduciary or joint venture relationship between or
among any of the parties hereto and neither this Limited Guarantee nor any other
document or agreement entered into by any party hereto relating to the subject
matter hereof shall be construed to suggest otherwise and (b) the obligations of
the Guarantor under this Limited Guarantee are solely contractual in nature. In
no event shall Parent, Merger Sub or the Guarantor hereunder be considered an
“affiliate”, “security holder” or “representative” of the Company for any
purpose of this Limited Guarantee.

23. Interpretation; Construction. Sections 9.13(a) and (b) of the Merger
Agreement are hereby incorporated by reference into this Limited Guarantee as if
set forth herein in their entirety.

*   *   *   *   *

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Limited
Guarantee as of the date first written above.

 

WOLVERINE WORLD WIDE, INC. By:   /s/ Blake W. Krueger Name:   Blake W. Krueger
Title:  

Chairman, Chief Executive Officer

and President

 

{Limited Guarantee}



--------------------------------------------------------------------------------

COLLECTIVE BRANDS, INC. By:   /s/ Michael J. Massey

Name:   Michael J. Massey Title:   Chief Executive Officer

 